Aus-rm.   TEXAS




                        Febrky     27, 1947

HonorableTom Martin,Chairman
Game and Fish Corrmittes
Rouse of Representatives
FiftiethLegislature
Austin,Texas               OpinionV-55
                                 Re: Constitutionality of
                                     House Bill No. 223,
                                     50th Legislature.
Dear.Sir:
                                    I
    In your letter of February5, 1947, you have ro-
questedan op$.nien
                 Enn this officerslatioets the aon-
stitutiomality  of Ifowe bill No* 223, 50th L~(isl~tu,re,
TherewIth, a copy of th$s bill ua8 submitted~ emI l&as-
much a8 you have undeubtedJ.y retainod.a copy, thlr o-
pinion nerd n,ot bo lmrdono+dw$th ~W%t~tae therefrom.
     ..
     In a considerationof the constitutionality
                                             of a
bill which’hes lrot b@oa challenged oq some ~peolflc
ground, 8,onefour wall-settledconstitutional   princi-
ples are appUoabJ,eand it shouldhere be detanali!od
  ether the bill (1) is saff$cientlycertainand d&ii-
n te in it6 terms, (2) pertainsto on1 one sub act
2
whic]l$,aproperlyexp~amsedIn the title (3) tde bill's
provisionsare within the scope of 1egisiatiM aUthQrity
lgd do ot violateany oxpressor im lied prohi tien
of ths 8~8WlxiqtAoaof the‘Statsef !iexas, and It1 if
the bill is within such 16 islativeauthority,whether
its terms constitutean un2ue delegationthereof, Those
will be specif$,caUy consideredIn the order named.
     That laws muat be certainand definiteto be ial-
id is fundamentaland this rule is said to requirethat
anact must be sufficientlyplain in Its languageto be
understoodb .t;oa;‘affectedby it, Baltimore& Ohio
Q-4 co. vs. !I        221 U.S. 612; State VS.,Inter-
nationaland Q. i. $. CO., 179 S.VJ.867; BradfordV.
State, 180 S.W. 702, and authoritiesthereincited. It
is net deemednecesaary'toelaborateon the application
     Hon. Tom Martin - Page 2   v-55


      of this rule to the bill presented. Sufficeit to say
      that the terms of the bill shouldpresentno difficulty
      to the understandingof the Commissionor of rt3onsaf-
      fectedthereby,its provisionsappearingsuffE"   clently
      clear to e’nablei&Commission to properlyadminister
      the act and to apprisepersonsinterestedin its sub-
      ject matter of their rights and dutiesand the necessary      3,
      proceduresregardingtheir takingof wild-lifeIn Texas
      as it is definedin Section15 of the bill. It/is noted        *
      that a line was apparentlyomittedin Section2 between
      the secondand third lines.       -                ',
                                                         I
                                                   '.
           Regardingthe objector subjectof the bill, It is
      clear that, in accordancewith the provisionsof Article
     III,:Sec.35 of the Constitutionof Texas, the provi-
      sions are limitedto one generalsubject,namely;the
      preeorvationof wild-liferesourcesin the State.       .
     Statod conversely,the bill includesno proviaionthat
     would fall by reason of its not being relevantor gor-             1




     mane to ultimataobjectof the act, even If not epecifi-
     tally mentionedin the title,                           *
                                                             c
           The title,howevor,is virtuallya resumeof tho
     proviaioneof the bill& It ls,stPtodthat the coaatituc
     tional provisions(ArticleIII, Section35, supra)ro-
     quiringthat the subjectof the bill be 8 eolfiodin its
     title, has a twofoldpurpose. First, it Es designedto
     give notice to the Legislatorsand the publioof the
     nature of the contentsof the bill, and to avoid docep-
     tioa orsurprise'in legislationby preventingthe.in-
     clusionof unrelatedmatter. Second,it ,iaintendedto
     avoid the brin ing togetherinto one bill sub ects
     diversein thefr naturewith a view to combin  lng in'
     their favor the advocatesof all. 39 Tex, Jur., Sect.
     36, Pea 75-78,and casea cited4 Horack* Sutherland
     T;~~TA;ry Construction Sec. 1701, pp. 233,2Q6 Section 1
.,                             Jur SC@. 160 p. 135 ma
                287-291.50 iirn~
     case; cE'ted. Onl$ the generai'orultima& objept of an
     act is re uired to be statedin its title. It is not
     requiredt 5Iat a titledbe an Index or set forth in de-
     ,tailthe contents and it is sufficientif the subject
     is fairlystated in a mannerthat would directa person
     of "ordinary,reasonablyinquiringmind to tho body of
     the act.e See authoritiesthis'paragraph   and Singletoa
     q, State, 111 S.W. 737; Watts Y. State, 135 S.W. 565;     -
     Polk v.,State 1.48S.W. 311; Focke ve State,144 S.W.
     267, 39 Tex. &r,, Sec. 45, pp* 96, 98. Certainly,the
     title of this House Bill No, 223 satisfiesthe.require-
                                                                   .

    HOG Tom Martin - Page 3               v-55




    ing the gener&l object qr eu
    “an ac to regulate the reaervatlon           of wild-life    5.~
    TSXEi6”  1 could well be ad T1 ed to the first    of the present
    title    end that thie would obviate the necessity of flad-
          the general eub ect of the bill through the I&WCC
    9 atiea of the var i OUBphrases.
    re                                      Strictly,    the i!!oneti-
    tution requires     ‘lone eubjeot, which shall be expresaad
    in its title.”
                       the third factor above mentioned, the pow
   er ofFl$OrdiY!Leg slature    to regulate the taking of W.d*
    life in Texas le unqueM,onable.          Not snly ie emoh reg-
   ulation a proper exercise of the pslice power of the
   State to be seed In the publie interest,          but there k&00
   appears in the’ Gonetltutlon       a clear intent that the
   Le islature     ah+11 have a very broad power relating      to
   th ! a eubject where in Article III, Section 56 (last
       ragraph) the authority      for the enactment of .epet+al
   r awa In lieu of Renbral laws on the subject of the
   preservation      of the game and fieh of the Staten iU
   given.     ?!or has  there been found any exprese or’implled
     rohibltion    In the Conetitutlon     which would prevent the
   Iseglelature    ~from validly enacting the bill prreented,
           Since the act le deemed to be eufficlently              certain
    and definite,       limited to one eubjeot and beari“f a +f-
   ficleat    title,      and within the mope of leglelat          ve QU-
   thority      the only coneideration        remalnl       Is whether in
  giving Che’Qame Fish and 0 ster ConmleeY!on the broad
  power8 epeclfled,           the effec t of the bill     night be cen-
   &rued to be an undue dele (Ltion of le ielative                 autheritjt.
* There la no invariable           tes & by whlrh t%e delegation.~of
  authority       by the Leglslatu?b       and particular1      the bwer
  to make ruleo and rbgulatione             (see Heotlona 1: and !i of
  the bill)       effectuating     a statute may be determined*
  There $0 an ill-defined            line between powers which ere
                                       those which &re not
                                    In recent years the &drT, i! ’
                                       with an inorease $!a oomplbx
           eohnital matter6 regerdln          which legilslation     Baa’
  been neceeaary*           It appears we9 l-settled      in Texas that
  the Legislature          may rant tomBoards end Commiseione ’
  power to make rules f or effectuating             general etatuteo,
  power to find facts on the ascertainment                of whloh a
  complete law ehall become applicable,               and power which
    Hon. Tom Martin - Page 4       v-55


    the Legislaturecannot itselfpracticallyand effl-
    cientlyexercise. Trinrmier  v; Carlton,296 S.W. 1070;
    Rhodes v. Tattm 206 9.w~ 115, O'Brien v. Ammermen
    233 S.W. 1019, fiursee V* AmericanRio Grand Land &
    ~;igyfon&       298 S W 649. Willhms ve Stat
                   orael&s*v ~drrcll   186 S'W (2~'9~~~
    Tie&itt v, &t of Dallai 242 SSt. 1073. *Citing
    numerousauthor1:ties the C&t of CriminalAppealsof
    Texas in Williamsvb State, 176 SsW* (2) 177, etatbd
    the rule as to the delegatingof legislativeauthority
    very clearlyas followel
              "The questionof this delegationof .
         authorityhas been much before the cowtoe
         and especiallyis that true in recentyear6
         by the enlargedpowers conferredupon ad-
         ministrativeboards and tribunals. Thb
         generallyacceptedrule governingsuch mat-
         ters now appearsto be that a legislative
         body may after declaringa policy and fix-
         ing a primarystandard,conferupon bxbcu-
         tlve or administrative~officbrs the peweT
         to fill up the details,by prescribing rules
         and regula,tionsto remote the purposeand
         spirit of the leglsPation and to carry it'
         into effect, In such cases the action of
         the Legislaturein giving such rule8 and
         regulationsthe force of laws does not vio-
        ,latethe constitutional  inhibitionagainst
         delegatingthe leglelativefunction. The
         rule finds supportIn Field (Marshall)V*
         Clark,143 U.S. 649, 12 S. Ct. 495, 505'
         ;:6& Rd. 294, whereinthe SupremeCo&
             : (The legislaturecannot de18 ate Its
          ower to make a law, but it can mat e a law
         eo delegatea ower to dgtormkno oo8o fact
        gf: ;;~ix~d;ft~h!n&‘ uy&   wh&c~c~“~~~~ =a$+‘,
        To deny this would be to sto
        governmento TherI'aremany !h$sw$!'       'f
        which wise and usefu .legislatlon must do-
        pend which cannotbe lcnoWn to the 1eW-adting
         ower, and must.thereforebe a subject of
                and detenslnatienoutsi&   ef the
            s of legislation.lw
         Applyingthe aboveto the delegationof authority
    containedin the Rouse Bill presented,there appears lit-
    tle questionbut that the.delegationthereincontained
.
    non,   Tom Martin - Page 5   v-55


    Is valid. The rule-makingpower given to the ConmUsign
    is for the purposeof “f-illing in the detailofin the
    accomplishmentof the conservationof wild-lifein Texae
    or preventingits depletiona,The fact-findingpower
     lven the Cormaission$8 am le, and therm is no consti~
    futionalobjectionto the Paw becomingapplicableon the
    basfe of the findin e of fact that are rovidedfor in
    Sections2 and 3, 2n consonancewith tRe above quota-
    tion ample primaryrtandardsare fixed for the CoamU*
    sionts carryingout the policy stated.
         It should be understoodthat this opLnionrelates
    only to the constitutionality of the proposeddelegation
    of authorityto the Game, Fish and GyaterCommissionand
    not to the necessityor advisabilityof such delegation,
    On this point It Is wholly within the discretionof the
    Legislatureto determinewhetherthe conservationand
,   preservationof Texas wild-lifecan beet be accompliehed
    by the Leglslature~eenactmentof dAreatand specific
    rules and regulationsin the form of law at two year
    intervale or by givin the Commiselonthe authority
    contbmpla~bdby House %ill 223,
         All of the foregoingconsidered,It Is the opinion
    of this offlcethat the roposedHOUS Bill 223 as sub-
    rmltted,is constitutiona
                           E.


                                   ‘sill223 is valid and
                                  rovieione it beln ‘tiuf-
                                  efinite it being !iimited
           to one subjectwhich is prop&y expressedin
           the title its eubjectmatter be1
           scope of ie iel.ative
           alone eonstftutiag no uudue
           authority.
                                        Very truly yours*
                                   ,AT!l'ORNEY
                                            QENERAL
                                                  OF TEXAti



                             ’ Byiikze     Assistant
    JL:acm:arc